Citation Nr: 1704145	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent disabling for service-connected left ankle strain.

2. Entitlement to an initial rating greater than 10 percent disabling for service-connected right ankle strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Navy during the Gulf War Era from May 1999 to July 2007.

This case comes on appeal to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2016, the Veteran testified via a video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Specifically, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected bilateral ankle strain.  See 38 C.F.R. § 3.327(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the Veteran was last provided a VA ankle examination in July 2010.  In his June 2013 Substantive Appeal and his September 2016 hearing testimony, he reported that his bilateral ankle symptoms (i.e, pain, limitation of motion) are more severe and worse than those considered by the July 2010 VA examiner.  
 
Accordingly, given the evidence suggesting that the Veteran's disability picture may have changed, and considering that his last ankle examination occurred more than six years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's service-connected bilateral ankle strain.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that a contemporaneous VA examination is required to ascertain the current severity of the Veteran's bilateral ankle strain.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Additionally, as the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records and the Veteran's updated private treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's private treatment records from the Palo Alto Medical Foundation, dated from May 2013 forward.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2016 forward.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his ankles.  The entire claims file, to include a copy of this REMAND must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of all residuals attributable to the Veteran's service-connected bilateral ankle strain.  All symptoms and clinical findings associated with this condition must be reported in detail.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left ankle and right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




